DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant’s arguments filed on 12/06/2022 regarding claims 20, 21, 23, 24 and 25 in the remarks are fully considered but moot in view of new ground(s) of rejection.

Response to Amendments
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 20, 21 and 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Lines 8-9 of claim 20 (and similarly claims 23, 24 and 25) recites “…and the multiple CSI-RS resources in the each CSI-RS resource set are transmitted…” (with much emphasis on the italicized limitation). It is unclear what the limitation “in the each CSI-RS resource set” (or at least “in [[the]] each CSI-RS resource set” if the limitation “the” is deleted”) means. It is also unclear whether “the each CSI-RS resource set” as recited in line 9 refers to the “group of the plurality of CSI-RS resource sets” as recited in line 8 or “each of the plurality of CSI-RS resource sets” as recited in line 4 of claim 21. It is therefore suggested to make a clear distinction (i.e. whether it refers to the limitation(s) as recited in line 8 or the limitation(s) as recited in line 4 for example) in order to avoid any clarity or indefinite issue.
	Claims 23-25 also contain same issue as claim 21.
	Appropriate correction(s) is/are therefore required.
	For purposes of examination, examiner will construe the limitation “in the each CSI-RS resource set” as referring to the “group of the plurality of CSI-RS resource sets” as recited in line 8 of claim 21 (and similarly the other independent claims).

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 20, 23, 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US PG Pub. No. 2019/0132099) in view of Frenne (US PG Pub. No. 2016/0277954) and further in view of Pi (US PG Pub. No. 2013/0272263) and Josiam (US PG Pub. No. 2013/0156120). 
	As per claim 20:
	Wu teaches a user equipment (UE) (see Figure 4, paragraph [0067], “terminal”) comprising:
	a receiver (see Figure 4, first communication interface 41) that receives, by higher layer signaling, information for configuring a plurality of Channel State Information-Reference Signal (CSI-RS) resource sets (see paragraph [0068], discloses the first communication interface 41 is configured to acquire configuration information of a channel measurement process configuration including M sets of CSI-RS for channel measurement. Paragraph [0099] explicitly states: “…the base station informs a terminal of the configuration through an RRC signal…” and thus said configuration is received via higher layer signaling, i.e. RRC signal. See paragraph [0070], the M sets of CSI-RSs include at least K1 kinds of class I CSI-RS pilot resources and K2 kinds of class II CSI-RS pilot resources);
	and a processor (see Figure 4, first processor 42) that, for each of the plurality of CSI-RS resource sets, measures multiple CSI-RS resources (see paragraph [0071], discloses said first processor 42 is further configured to determine a pilot set for measurements of channel information according to the K1 kinds of class I CSI-RS pilot resources and the K2 kinds of class II CSI-RS pilot resources).
	Wu does not explicitly teach and reports, based on the measurement results, an index of at least one CSI-RS resource selected from the multiple CSI-RS resources.
	Frenne teaches and reports, based on the measurement results, an index of at least one CSI-RS resource selected from the multiple CSI-RS resources (see paragraph [0094], discloses the wireless device 14 performs measurement(s) on the selected subset of the configured set(s) of CSI-RS resources (step 304) and provides CSI feedback based on the measurements via CSI report(s). Notably, the wireless device 14 may include an indication (i.e. construed as said index) of the selected CSI-RS resource(s) in the CSI report(s) to the base station. Other cited portion(s) such as paragraph [0081] explicitly discloses: “Additionally, the UE may provide an indication confirming which CSI-RS resource is measured, the indication comprising an index of the measured CSI-RS resource, or alternatively a bit information that the downlink DCI message was successfully received and that the CSI-RS resource in the DCI message is used in the measurement” and thus an index of at least one CSI-RS resources).
	Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate configuring UE with CSI-RS resources with each associated with beam direction (as disclosed in Frenne) into Wu as a way of enabling wireless device to perform measurements on the dynamically configured resources (please see paragraph [0101] of Frenne). Therefore, taking measurements on the selected CSI-RS resources associated with the number of beams improves CSI feedback since only a selected number of beams for the CSI-RS resources are involved (please see paragraphs [0028], [0029] of Frenne).
The combination of Wu and Frenne fail to clearly teach wherein a group of the plurality of CSI-RS resource sets, each CSI-RS resource set associated with a different beam set …and wherein the beam set consists of different beams.
	Pi teaches wherein a group of the plurality of CSI-RS resource sets, each CSI-RS resource set associated with a different beam set (see Figure 8, paragraph [0070], discloses a slice-level CSI-RS transmission, where in this example there are four slices, s0, s1, s2 and s3 within the sector. Each slice is associated with four different beams. That is, a first codebook with four beams B0-B3 is used for slice-level CSI-RS transmission in slice s0, a second codebook with four beams B4-B7 is used for the slice-level CSI-RS transmission in slice s1, etc. Note: Examiner is reading each slice, s0, s1, s2 and s3 as a CSI-RS resource set and thus s0-s3 is collectively a group of the plurality of CSI-RS resource sets)…and wherein the beam set consists of different beams (as explained earlier in Figure 8 and paragraph [0070], each slice is associated with four different beams. For example, as shown in figure 8, slice 0 is associated with beams B0-B3, slice 1 is associated with beams B4-B7, slice 2 is associated with beams B8-B11 and slice 3 is associated with beams B12-B15 and thus beam set (i.e. B0-B15 in this prior art) consists of different beams).
	Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the slice-level transmission of CSI-RS by incorporating different beams (as disclosed in Pi) into Wu and Frenne as a way of improving desired signal strength and also reduce unwanted interference (please see paragraphs [0037], [0072] of Pi).
	The combination of Wu, Frenne and Pi fail to clearly teach …and the multiple CSI-RS resources in the each CSI-RS resource set are transmitted in different symbols.
	Josiam teaches …and the multiple CSI-RS resources in the each CSI-RS resource set are transmitted in different symbols (see Figure 11, paragraph [0064], discloses for a given subcarrier and a CSI-RS transmission instance (such as CSI-RS transmission instance 1), three beams of different directions are used in the transmission of reference symbols in symbol periods s1, s2 and s3. As shown in figure 11, the transmission is repeated/cycled in different subcarrier and different CSI-RS transmission instance 2 by a diagonal arrow and thus the CSI-RS resource set is transmitted in different symbols).
	Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmission of CSI-RS symbols using a number of beams, each with different directions (as disclosed in Josiam) into Wu, Frenne and Pi as a way of enabling the receiver to measure the channel state on each of the beam directions (see paragraph [0058] of Josiam).
	As per claim 23:
	Wu teaches a radio communication method for a user equipment (UE) (see paragraphs [0008]-[0009], teaches a processing method based on CSI which includes the terminal acquiring configuration information of a channel measurement process) comprising:
	receiving, by higher layer signaling, information for configuring a plurality of Channel State Information-Reference Signal (CSI-RS) resource sets (see paragraph [0068], discloses the first communication interface 41 is configured to acquire configuration information of a channel measurement process configuration including M sets of CSI-RS for channel measurement. Paragraph [0099] explicitly states: “…the base station informs a terminal of the configuration through an RRC signal…” and thus said configuration is received via higher layer signaling, i.e. RRC signal. See paragraph [0070], the M sets of CSI-RSs include at least K1 kinds of class I CSI-RS pilot resources and K2 kinds of class II CSI-RS pilot resources);
	and for each of the plurality of CSI-RS resource sets, measuring multiple CSI-RS resources (see paragraph [0071], discloses said first processor 42 is further configured to determine a pilot set for measurements of channel information according to the K1 kinds of class I CSI-RS pilot resources and the K2 kinds of class II CSI-RS pilot resources).
	Wu does not explicitly teach and reporting, based on measurement results, an index of at least one CSI-RS resource selected from the multiple CSI-RS resources.
	Frenne teaches and reporting, based on measurement results, an index of at least one CSI-RS resource selected from the multiple CSI-RS resources (see paragraph [0094], discloses the wireless device 14 performs measurement(s) on the selected subset of the configured set(s) of CSI-RS resources (step 304) and provides CSI feedback based on the measurements via CSI report(s). Notably, the wireless device 14 may include an indication (i.e. construed as said index) of the selected CSI-RS resource(s) in the CSI report(s) to the base station. Other cited portion(s) such as paragraph [0081] explicitly discloses: “Additionally, the UE may provide an indication confirming which CSI-RS resource is measured, the indication comprising an index of the measured CSI-RS resource, or alternatively a bit information that the downlink DCI message was successfully received and that the CSI-RS resource in the DCI message is used in the measurement” and thus an index of at least one CSI-RS resources).
	Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate configuring UE with CSI-RS resources with each associated with beam direction (as disclosed in Frenne) into Wu as a way of enabling wireless device to perform measurements on the dynamically configured resources (please see paragraph [0101] of Frenne). Therefore, taking measurements on the selected CSI-RS resources associated with the number of beams improves CSI feedback since only a selected number of beams for the CSI-RS resources are involved (please see paragraphs [0028], [0029] of Frenne).
The combination of Wu and Frenne fail to clearly teach wherein a group of the plurality of CSI-RS resource sets, each CSI-RS resource set associated with a different beam set …and wherein the beam set consists of different beams.
	Pi teaches wherein a group of the plurality of CSI-RS resource sets, each CSI-RS resource set associated with a different beam set (see Figure 8, paragraph [0070], discloses a slice-level CSI-RS transmission, where in this example there are four slices, s0, s1, s2 and s3 within the sector. Each slice is associated with four different beams. That is, a first codebook with four beams B0-B3 is used for slice-level CSI-RS transmission in slice s0, a second codebook with four beams B4-B7 is used for the slice-level CSI-RS transmission in slice s1, etc. Note: Examiner is reading each slice, s0, s1, s2 and s3 as a CSI-RS resource set and thus s0-s3 is collectively a group of the plurality of CSI-RS resource sets)…and wherein the beam set consists of different beams (as explained earlier in Figure 8 and paragraph [0070], each slice is associated with four different beams. For example, as shown in figure 8, slice 0 is associated with beams B0-B3, slice 1 is associated with beams B4-B7, slice 2 is associated with beams B8-B11 and slice 3 is associated with beams B12-B15 and thus beam set (i.e. B0-B15 in this prior art) consists of different beams).
	Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the slice-level transmission of CSI-RS by incorporating different beams (as disclosed in Pi) into Wu and Frenne as a way of improving desired signal strength and also reduce unwanted interference (please see paragraphs [0037], [0072] of Pi).
	The combination of Wu, Frenne and Pi fail to clearly teach …and the multiple CSI-RS resources in the each CSI-RS resource set are transmitted in different symbols.
	Josiam teaches …and the multiple CSI-RS resources in the each CSI-RS resource set are transmitted in different symbols (see Figure 11, paragraph [0064], discloses for a given subcarrier and a CSI-RS transmission instance (such as CSI-RS transmission instance 1), three beams of different directions are used in the transmission of reference symbols in symbol periods s1, s2 and s3. As shown in figure 11, the transmission is repeated/cycled in different subcarrier and different CSI-RS transmission instance 2 by a diagonal arrow and thus the CSI-RS resource set is transmitted in different symbols).
	Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmission of CSI-RS symbols using a number of beams, each with different directions (as disclosed in Josiam) into Wu, Frenne and Pi as a way of enabling the receiver to measure the channel state on each of the beam directions (see paragraph [0058] of Josiam).
	As per claim 24:
	Wu teaches a base station (see Figure 6, paragraph [0083], “base station”) comprising:
	a transmitter (see Figure 6, second communication interface 61) that transmits (see paragraph [0084], discloses the second processor 62 is configured to configure configuration information of a channel measurement process through the second communication interface; herein, at least one CSI process configuration includes M sets of CSI-RS for channel measurement), by higher layer signaling, information for configuring a plurality of Channel State Information-Reference Signal (CSI-RS) resource sets including multiple CSI-RS resources measured for each of the plurality of CSI-RS resource sets (see paragraphs [0098]-[0099], discloses the base station configures the sending of the CSI-RS sequence semi-statically, the base station informs a terminal of the configuration through an RRC signal);
	and a receiver (see Figure 6, second communication interface 61) ….
	Wu does not clearly teach said receiver …that receives an index of at least one CSI-RS resource selected from the multiple CSI-RS resources, the index being reported based on the measurement results for each of the plurality of CSI-RS resource sets.
	Frenne teaches …that receives an index of at least one CSI-RS resource selected from the multiple CSI-RS resources (see paragraph [0094], discloses the wireless device 14 performs measurement(s) on the selected subset of the configured set(s) of CSI-RS resources (step 304) and provides CSI feedback based on the measurements via CSI report(s). Notably, the wireless device 14 may include an indication (i.e. construed as said index) of the selected CSI-RS resource(s) in the CSI report(s) to the base station. Other cited portion(s) such as paragraph [0081] explicitly discloses: “Additionally, the UE may provide an indication confirming which CSI-RS resource is measured, the indication comprising an index of the measured CSI-RS resource, or alternatively a bit information that the downlink DCI message was successfully received and that the CSI-RS resource in the DCI message is used in the measurement” and thus an index of at least one CSI-RS resources), the index being reported based on the measurement results for each of the plurality of CSI-RS resource sets (see paragraph [0094], the indication of the selected CSI-RS resource(s) is reported based on measurements(s) on the selected subset of the configured set(s) of CSI-RS resources).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate configuring UE with CSI-RS resources with each associated with beam direction (as disclosed in Frenne) into Wu as a way of enabling wireless device to perform measurements on the dynamically configured resources (please see paragraph [0101] of Frenne). Therefore, taking measurements on the selected CSI-RS resources associated with the number of beams improves CSI feedback since only a selected number of beams for the CSI-RS resources are involved (please see paragraphs [0028], [0029] of Frenne).
The combination of Wu and Frenne fail to clearly teach wherein a group of the plurality of CSI-RS resource sets, each CSI-RS resource set associated with a different beam set …and wherein the beam set consists of different beams.
	Pi teaches wherein a group of the plurality of CSI-RS resource sets, each CSI-RS resource set associated with a different beam set (see Figure 8, paragraph [0070], discloses a slice-level CSI-RS transmission, where in this example there are four slices, s0, s1, s2 and s3 within the sector. Each slice is associated with four different beams. That is, a first codebook with four beams B0-B3 is used for slice-level CSI-RS transmission in slice s0, a second codebook with four beams B4-B7 is used for the slice-level CSI-RS transmission in slice s1, etc. Note: Examiner is reading each slice, s0, s1, s2 and s3 as a CSI-RS resource set and thus s0-s3 is collectively a group of the plurality of CSI-RS resource sets)…and wherein the beam set consists of different beams (as explained earlier in Figure 8 and paragraph [0070], each slice is associated with four different beams. For example, as shown in figure 8, slice 0 is associated with beams B0-B3, slice 1 is associated with beams B4-B7, slice 2 is associated with beams B8-B11 and slice 3 is associated with beams B12-B15 and thus beam set (i.e. B0-B15 in this prior art) consists of different beams).
	Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the slice-level transmission of CSI-RS by incorporating different beams (as disclosed in Pi) into Wu and Frenne as a way of improving desired signal strength and also reduce unwanted interference (please see paragraphs [0037], [0072] of Pi).
	The combination of Wu, Frenne and Pi fail to clearly teach …and the multiple CSI-RS resources in the each CSI-RS resource set are transmitted in different symbols.
	Josiam teaches …and the multiple CSI-RS resources in the each CSI-RS resource set are transmitted in different symbols (see Figure 11, paragraph [0064], discloses for a given subcarrier and a CSI-RS transmission instance (such as CSI-RS transmission instance 1), three beams of different directions are used in the transmission of reference symbols in symbol periods s1, s2 and s3. As shown in figure 11, the transmission is repeated/cycled in different subcarrier and different CSI-RS transmission instance 2 by a diagonal arrow and thus the CSI-RS resource set is transmitted in different symbols).
	Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmission of CSI-RS symbols using a number of beams, each with different directions (as disclosed in Josiam) into Wu, Frenne and Pi as a way of enabling the receiver to measure the channel state on each of the beam directions (see paragraph [0058] of Josiam).
As per claim 25:
Wu teaches a system comprising a user equipment (UE) and a base station (see Figures 4 and 6, paragraphs [0067] and [0083], “terminal” and “base station”), wherein the UE  (see Figure 4, paragraph [0067], terminal) comprises:
a first receiver (see Figure 4, first communication interface 41) that receives, by higher layer signaling, information for configuring a plurality of Channel State Information-Reference Signal (CSI-RS) resource sets (see paragraph [0068], discloses the first communication interface 41 is configured to acquire configuration information of a channel measurement process configuration including M sets of CSI-RS for channel measurement. Paragraph [0099] explicitly states: “…the base station informs a terminal of the configuration through an RRC signal…” and thus said configuration is received via higher layer signaling, i.e. RRC signal. See paragraph [0070], the M sets of CSI-RSs include at least K1 kinds of class I CSI-RS pilot resources and K2 kinds of class II CSI-RS pilot resources);
and a processor (see Figure 4, first processor 42) that, for each of the plurality of CSI-RS resource sets, measures multiple CSI-RS resources (see paragraph [0071], discloses said first processor 42 is further configured to determine a pilot set for measurements of channel information according to the K1 kinds of class I CSI-RS pilot resources and the K2 kinds of class II CSI-RS pilot resources),
and the base station (see Figure 6, paragraph [0083], “base station”) comprises:
a transmitter (see Figure 6, second communication interface 61) that transmits the information (see paragraph [0084], discloses the second processor 62 is configured to configure configuration information of a channel measurement process through the second communication interface; herein, at least one CSI process configuration includes M sets of CSI-RS for channel measurement. See paragraphs [0098]-[0099], discloses the base station configures the sending of the CSI-RS sequence semi-statically, the base station informs a terminal of the configuration through an RRC signal);
and a second receiver (see Figure 6, second communication interface 61) ….
Wu does not clearly teach and reports, based on the measurement results, an index of at least one CSI-RS resource selected from the multiple CSI-RS resources
and receiver …that receives the index of at least one CSI-RS resource.
Frenne teaches and reports, based on the measurement results, an index of at least one CSI-RS resource selected from the multiple CSI-RS resources (see paragraph [0094], discloses the wireless device 14 performs measurement(s) on the selected subset of the configured set(s) of CSI-RS resources (step 304) and provides CSI feedback based on the measurements via CSI report(s). Notably, the wireless device 14 may include an indication (i.e. construed as said index) of the selected CSI-RS resource(s) in the CSI report(s) to the base station. Other cited portion(s) such as paragraph [0081] explicitly discloses: “Additionally, the UE may provide an indication confirming which CSI-RS resource is measured, the indication comprising an index of the measured CSI-RS resource, or alternatively a bit information that the downlink DCI message was successfully received and that the CSI-RS resource in the DCI message is used in the measurement” and thus an index of at least one CSI-RS resources)
and receiver …that receives the index of at least one CSI-RS resource (see paragraph [0094], discloses the wireless device 14 performs measurement(s) on the selected subset of the configured set(s) of CSI-RS resources (step 304) and provides CSI feedback based on the measurements via CSI report(s). Notably, the wireless device 14 may include an indication (i.e. construed as said index) of the selected CSI-RS resource(s) in the CSI report(s) to the base station. Other cited portion(s) such as paragraph [0081] explicitly discloses: “Additionally, the UE may provide an indication confirming which CSI-RS resource is measured, the indication comprising an index of the measured CSI-RS resource, or alternatively a bit information that the downlink DCI message was successfully received and that the CSI-RS resource in the DCI message is used in the measurement” and thus an index of at least one CSI-RS resources).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate configuring UE with CSI-RS resources with each associated with beam direction (as disclosed in Frenne) into Wu as a way of enabling wireless device to perform measurements on the dynamically configured resources (please see paragraph [0101] of Frenne). Therefore, taking measurements on the selected CSI-RS resources associated with the number of beams improves CSI feedback since only a selected number of beams for the CSI-RS resources are involved (please see paragraphs [0028], [0029] of Frenne).
The combination of Wu and Frenne fail to clearly teach wherein a group of the plurality of CSI-RS resource sets, each CSI-RS resource set associated with a different beam set …and wherein the beam set consists of different beams.
	Pi teaches wherein a group of the plurality of CSI-RS resource sets, each CSI-RS resource set associated with a different beam set (see Figure 8, paragraph [0070], discloses a slice-level CSI-RS transmission, where in this example there are four slices, s0, s1, s2 and s3 within the sector. Each slice is associated with four different beams. That is, a first codebook with four beams B0-B3 is used for slice-level CSI-RS transmission in slice s0, a second codebook with four beams B4-B7 is used for the slice-level CSI-RS transmission in slice s1, etc. Note: Examiner is reading each slice, s0, s1, s2 and s3 as a CSI-RS resource set and thus s0-s3 is collectively a group of the plurality of CSI-RS resource sets)…and wherein the beam set consists of different beams (as explained earlier in Figure 8 and paragraph [0070], each slice is associated with four different beams. For example, as shown in figure 8, slice 0 is associated with beams B0-B3, slice 1 is associated with beams B4-B7, slice 2 is associated with beams B8-B11 and slice 3 is associated with beams B12-B15 and thus beam set (i.e. B0-B15 in this prior art) consists of different beams).
	Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the slice-level transmission of CSI-RS by incorporating different beams (as disclosed in Pi) into Wu and Frenne as a way of improving desired signal strength and also reduce unwanted interference (please see paragraphs [0037], [0072] of Pi).
	The combination of Wu, Frenne and Pi fail to clearly teach …and the multiple CSI-RS resources in the each CSI-RS resource set are transmitted in different symbols.
	Josiam teaches …and the multiple CSI-RS resources in the each CSI-RS resource set are transmitted in different symbols (see Figure 11, paragraph [0064], discloses for a given subcarrier and a CSI-RS transmission instance (such as CSI-RS transmission instance 1), three beams of different directions are used in the transmission of reference symbols in symbol periods s1, s2 and s3. As shown in figure 11, the transmission is repeated/cycled in different subcarrier and different CSI-RS transmission instance 2 by a diagonal arrow and thus the CSI-RS resource set is transmitted in different symbols).
	Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmission of CSI-RS symbols using a number of beams, each with different directions (as disclosed in Josiam) into Wu, Frenne and Pi as a way of enabling the receiver to measure the channel state on each of the beam directions (see paragraph [0058] of Josiam).
6.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Frenne and further in view of Pi, Josiam and Wei (US PG Pub. No. 2017/0331535).
As per claim 21:
	Wu in view of Frenne and further in view of Pi and Josiam teaches the UE according to claim 20 with the exception of:
wherein the index of at least one CSI-RS resource includes an index associated with a best result among measurement results based on the multiple CSI-RS resources.
Wei teaches wherein the index of at least one CSI-RS resource includes an index associated with a best result among measurement results based on the multiple CSI-RS resources (see paragraph [0067], the UE 604 may autonomously report CSI, that is the “best” CSI-RS resource. For example, the UE identifies CSI-RS resources #1 and #2 as the best options which maximize spectrum efficiency and transmits measurement information for CSI-RS resources #1 and #2 to the base station 600. Thus, the UE 604 would report index 1 and 2 corresponding to the CSI-RS resources #1 and #2 with the transmitted CSI report).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmission of CSI-RS resource index as the best options (as disclosed in Wei) into Wu, Frenne, Pi and Josiam as a way of maximizing the spectrum efficiency (please see paragraph [0067] of Wei).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE AKWASI MENSAH whose telephone number is (571)270-7183. The examiner can normally be reached Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRINCE AKWASI. MENSAH
Examiner
Art Unit 2474


/PRINCE A MENSAH/            Examiner, Art Unit 2474                                                                                                                                                                                            
/MICHAEL THIER/            Supervisory Patent Examiner, Art Unit 2474